Opinion by
Mr. Justice McCollum,
It was shown on the trial, and not disputed, that from April 1,1888, to April 1,1889, Joseph Curt managed the Westminster hotel in Scranton as agent for the defendant, who was *500the owner of it, and that on the last mentioned date he leased the property and thereafter conducted the business on his own account. The plaintiffs in June, 1888, with knowledge of the capacity in which he was then acting, sold goods'for the hotel on his order, and continued to do so, from time to time, up to and including the 6th of August, 1890. All the goods were shipped, and charged on their books, to Joseph Curt, manager. It is admitted that the payments made on account of the goods so sold and delivered are sufficient to pay for the goods sold before April 1,1889, and therefore this action appears to be for goods sold after that time. This showing made a prima facie case for the plaintiffs for the balance of their account. But the defendant contended and introduced evidence to show that the sales made after April 1, 1889, were with notice to the plaintiffs that the relations between him and Curt were changed and that the latter was then acting for himself only. In support of this contention Curt testified that he told plaintiffs’ agent, on the 22d of March, 1889, that he had leased the property from the first of April and would have to be answerable for all bills that were unpaid. He produced a number of bills made out and sent to him by the plaintiffs, some of which were for goods sold before, and some for goods sold after April 1, 1889. Those for goods sold before that date were made to Joseph Curt, manager, and those for goods sold after it to Joseph Curt, but it is not pretended that they were all the bills he received from the plaintiffs during the twenty-six months that he purchased goods from them for the hotel. He also presented five checks, drawn by him, individually, in favor of the plaintiffs, but he did not allege that these were tile only checks they received from him, on account, or that the others were signed in the same manner. He testified that, after he leased the hotel he procured a new register on which he appeared as proprietor, but he admitted that he used the old register after that time, and did not state how long he used it or when he obtained the new one. The evidence thus summarized constituted the principal reliance of the defendant in his effort to show notice to the plaintiffs, and it was met, in rebuttal, by the testimony of their agent, who positively denied Curt’s statement in respect to notice on1 the 22d of March and distinctly asserted that he did not know of the change in *501the relations between Curt and the defendant until some time after the goods were sold. In view of the admitted and established facts we have stated, and of the evidence to which we have referred, the question of notice was clearly for the jury. Was the evidence fairly presented to them and were they correctly instructed in the law of the ease? We think there is no reasonable ground on which to base a negative answer to the first branch of this inquiry. As to the second branch of it there is very little, if any, room for contention. The learned judge charged the jury that the burden was on the defendant to show notice to the plaintiffs of the termination of the agency, and if they found the plaintiffs had such notice their verdict should be for the defendant. He called their attention to all matters bearing upon the question and fairly left it to them to find the fact upon a consideration of all the evidence. We think there was nothing objectionable in this: The fact to be ascertained was whether the plaintiffs knew that the agency was determined before- they sold the goods in question, and this the jury were to find from the testimony. Notice of the revocation of an agency may be shown by a written or oral, communication from the principal or agent, or by circumstances and a course of dealing incompatible with the want of it. In either case, if the evidence is conflicting, the jury must decide the question: Deford v. Reynolds, 36 Pa. 325.
In accordance with these views we overrule the specifications of error.
Judgment affirmed.